          Case 2:19-mj-00969-DJA Document 13 Filed 04/30/20 Page 1 of 8




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                             Case No. 2:19-mj-00969-DJA
 7                           Plaintiff,
 8           v.                                             ORDER
 9    MATTHEW MICHAEL HANSEN,
10                           Defendant.
11

12           This matter is before the Court on Defendant’s Motion to Dismiss (ECF No. 8) filed on

13   March 3, 2020. The Government filed a Response (ECF No. 11) on March 13, 2020. The

14   Defendant filed a Reply (ECF No. 12) on March 20, 2020. The Court finds this matter properly

15   resolved without further argument or an evidentiary hearing.

16   I.      BACKGROUND

17           The Defendant Matthew Michael Hansen is charged in a three count Complaint as

18   follows: In Count One, Negligent Boating in violation of 36 CFR §3.8(b)(8); in Count Two, 2

19   with Failure to Keep Proper Lookout in violation of 36 CFR §3.2(a) and 33 CFR §83.05; and in

20   Count Three, with Failure to Complete the Mandatory Boating Education Requirement in

21   violation of 36 CFR §3.6C and NRS §488.730(3). (ECF No. 2). In his motion to dismiss, Hansen

22   utterly fails to address any of the underlying facts related to these three charges. (ECF No. 8).

23   While the underlying facts are not determinative of the Court’s decision on the motion as it relies

24   primarily on legal reasons in support of dismissal, a brief outline of the facts charged in the

25   complaint is necessary for context in consideration of the Court’s decision.

26           According to the complaint, Hansen was driving a pontoon boat in the Lake Mead

27   National Recreation Area when he decided he wanted to beach it. (ECF No. 11). Hansen had the

28   boat propeller trimmed up (or out) of the water. (Id). Hansen attempted to beach the boat
        Case 2:19-mj-00969-DJA Document 13 Filed 04/30/20 Page 2 of 8




 1   without assistance but was unable to do so. (Id). Several people, including an individual

 2   identified as L.B., entered the water to assist Hansen. (Id). Hansen lowered the propeller into the

 3   water and engaged the engine. (Id). Without looking to see who was in the way in the water,

 4   Hansen engaged the engine at full throttle and initiated a turn. (Id). This turning of the propeller

 5   caused L.B. to be sucked into the propeller blade causing severe lacerations, including significant

 6   injury to her leg, which was ultimately amputated below the knee. (Id).

 7          Hansen moves to dismiss Counts 1 and 2 of the Complaint because he claims that the

 8   regulations charged conflict with other statutes addressing the same conduct. Hansen argues that

 9   these statutes provide only for civil penalties for violation while the regulations under which he is

10   charged specify criminal penalties. Hansen argues that because an agency’s regulations may

11   never supersede a Congressional statute, the regulations are invalid as they impose criminal

12   liability for conduct which is only subject to civil penalty under federal statute. Finally, Hansen

13   argues that Count 1 must be dismissed because imposition of criminal liability for ordinary

14   negligence violates due process.

15          The Government responds that the National Park Service, not United States Coast Guard

16   statutes, regulates boating in national parks. (ECF No. 11). The Government further argues that

17   the National Park Service has broad regulatory authority over the waters within its parks, which

18   includes boating on those waters. The Government also argues the National Park Service is

19   authorized to enforce criminal penalties of its regulations pursuant to 18 U.S.C. §1865. Finally,

20   the Government argues the regulations making Hansen’s conduct criminal do not violate due

21   process because the National Park Service is empowered to make and enforce such regulations

22   under 54 U.S.C. §100751.

23          Hansen replies that the wholesale adoption of the United States Code section relating to

24   negligent boating and United States Coast Guard laws by the National Park Service creates a

25   conflict between that statute and the charged regulation that must be resolved in favor of the

26   statute. (ECF No. 12). Finally, Hansen replies that the regulation under which he is charged

27   alleging simple negligence runs afoul of well- established principles that criminal liability must

28

                                                 Page 2 of 8
           Case 2:19-mj-00969-DJA Document 13 Filed 04/30/20 Page 3 of 8




 1   be premised on a consciousness of wrongdoing. For those reasons, Hansen is requesting that this

 2   Court dismiss Counts 1 and 2. Hansen does not request dismissal of Count 3.

 3   II.      DISCUSSION

 4            A. The National Park Service Has Broad Regulatory Authority to Establish
                 Regulations to Regulate Water Within its Boundaries That are Complimentary
 5               to Coast Guard Laws.
 6            Federal regulations are rules created by federal agencies to interpret and implement laws

 7   Congress passes regarding those agencies. See e.g., Manhatten General Equipment Company v.

 8   Commissioner of Internal Revenue, 297 U.S. 129, 134 (1936); Chevron USA, Inc. v. Natural

 9   Resources Defense Council, Inc., 467 U.S. 837, 842-3 (1984). An agency is required to look at

10   the statute and determine what rules should be fashioned to implement the program created by

11   Congress. Morton v. Ruiz, 415 U.S. 199, 231 (1974).

12            The National Park Service was created by Congress pursuant to the Organic Act of 1916.

13   Its authority expanded with the 1970 National Park Service General Authorities Act, as amended

14   in 1976. In 2014, these authorities were recodified. (See, 54 U.S.C. et. seq.) 54 U.S.C. §100751

15   was among other regulations that were recodified and it addresses boating and other activities on

16   or relating to water within the National Park Service. That regulation specifically states that the

17   Secretary of the National Park Service may prescribe regulations concerning boating or other

18   activities on or relating to water located within the national park system, including water subject

19   to the jurisdiction of the United States. 54 U.S.C. §100751(b). It further states that the

20   subsection shall be complementary to, and not in derogation of, the authority of the Coast Guard

21   to regulate the use of water subject to the jurisdiction of the United States. (Id). Also, it provides

22   for criminal penalties pursuant to 18 U.S.C. §1865. 1 This National Park Service regulation, and

23   the two under which Hansen is charged, are promulgated pursuant to the National Park Services’

24   broad regulatory authority over waters within national parks.

25

26

27            1
              The penalties provide for up to six (6) months in custody and/or a fine, making the violations
28   Class B misdemeanors.


                                                    Page 3 of 8
        Case 2:19-mj-00969-DJA Document 13 Filed 04/30/20 Page 4 of 8




 1          Any question that the Secretary, acting through the Director of the Park Service, has broad

 2   regulatory authority to administer rules related to park behavior was unequivocally answered by

 3   the United States Supreme Court in Sturgeon v. Frost, 139 S.Ct. 1066 (2019). There, in

 4   considering a challenge to the National Park Services’ regulatory authority under the Alaska

 5   National Interests Land Conservation Act, the Supreme Court clarified that the Director of Park

 6   Services has broad authority to regulate waters within the park system. (Sturgeon, at 1076).

 7   Citing 54 U.S.C. §100751 the Supreme Court noted that the Secretary “shall prescribe such

 8   regulations as (he) considers necessary or proper for the use and management of system units.”

 9   (Id, citing §100751(a)). And he may, more specifically, issue regulations concerning “boating or

10   other activities on or relating to water located within system units.” (Id, citing §100751(b)). The

11   Supreme Court concluded that “the Park Service freely regulates activities on all navigable (and

12   some other) waters “within a park’s boundaries”. (Id, citing 236 C.F.R. §1.2A3). Thus, there is

13   no question that the National Park Service has broad regulatory authority over the waters within

14   the parks and that authority is not superseded by the United States Coast Guard statutes.

15          While the National Park Services adopted Coast Guard laws and regulations to assist in

16   governing its waters, that adoption was explicitly designed so that the regulations would be

17   complimentary. See 54 U.S.C. §100751(b). The National Park Service explained this point when

18   publishing the most recent revisions of its regulations:

19           “There has been some general confusion about the order of applicability or
20           hierarchy of adopting USCG regulations and state boating safety laws and
             regulations in relation to NPS specific regulations contained in Part 3. The required
21           order of applicability, or hierarchy, of laws and regulations on park waters is as
             follows:
22
                     1. Regulations in Title 36, Code of Federal Regulations (CFR) will
23                      apply over any comparable law or regulation.
24
                     2. Laws and regulations of the USCG adopted pursuant to § 3.2 (a) will
25                      apply over any comparable state law or regulation.

26                   3. Non-conflicting state boating safety laws and regulations that are not
                        addressed by either 36 CFR or by the USCG are adopted pursuant to
27                      3.2(b). The NPS is not adopting state water use laws or regulations
28                      unless specifically indicated in Part 3.


                                                 Page 4 of 8
       Case 2:19-mj-00969-DJA Document 13 Filed 04/30/20 Page 5 of 8




 1          Where the NPS, USCG, and State have a comparable but different rule, the
            NPS rule applies first, except where we have specifically adopted the more
 2          stringent rule in our regulation (See 3.10(a)(2)). The USCG rule will apply when no
            NPS rule exists and if the NPS and USCG do not have a rule then the State boating
 3          safety rule applies.”
 4   72 FR 13694, Supplementary Information, found at
 5   https://www.federalregister.gov/documents/2007/03/23/E7-5111/boating-and- water-use-
 6   activities (last accessed March 9, 2020) (emphases added); see also 54 U.S.C. §
 7   100751(b) (explaining that the Park Service boating regulations and Coast Guard laws
 8   will be complementary). This clearly dispels any confusion regarding whether or not the
 9   Coast Guard law supersedes the National Park Service regulation – in favor of the
10   National Park Service.
11          The Defendant’s argument that the Coast Guard statute trumps the National Park
12   Service regulation relies entirely on two cases. (ECF No. 8 at p.2). However, as outlined
13   below, these cases are inapposite and do not stand for the proposition that the Coast Guard
14   statute in question trumps the National Park Service regulations.
15          In United States v. Doe, 701 F.2d 819 (9th Cir. 1983), the Ninth Circuit did find that
16   where there is a clear conflict between a federal statute and an administrative regulation, the
17   statute controls. Doe at 823. However, in Doe there was a direct conflict in a statute and
18   regulation that applied equally to the defendant in that case. Specifically, the defendant in
19   Doe was a juvenile arrested for committing a crime and fingerprinted in accordance with an
20   INS regulation that conflicted with the fingerprint procedures of the Juvenile Delinquency
21   Act. In resolving that conflict, the court found that the statute trumped the regulation.
22   Here, there is not a direct conflict between the regulation and the statute. As outlined in 54
23   U.S.C.A. §100751, the regulation shall be complimentary to the Coast Guard statute and
24   simply provides for criminal penalties when the act occurs on a body of water within the
25   National Park Service boundaries. This clearly is a lawful use of the broad power given to
26   the National Park Service to regulate water within National Park Service boundaries, such
27   as Lake Mead.
28

                                                 Page 5 of 8
        Case 2:19-mj-00969-DJA Document 13 Filed 04/30/20 Page 6 of 8




 1          Likewise, the Defendant’s reliance on United States v. Maes, 546 F.3d 1066 (9th Cir.

 2   2008) is misplaced. In Maes, the defendant was stopped on Department of Veteran Affairs

 3   (“VA”) property and was found to have possessed drugs. Maes could have been charged

 4   with drug possession under a regulation governing VA property or under a statute charging

 5   criminal possession of drugs. Both the regulation and the statute applied equally to the acts

 6   that led to the charges against Maes. Maes argued that the VA regulation that provided for

 7   lesser criminal culpability should supersede the general criminal possession statute.

 8   However, the court found that Maes had not shown that Congress intended the regulation to

 9   supersede the general criminal possession statute and the prosecutor was within his

10   discretion to choose which to charge. Maes at 1070. Thus, the Defendant’s reliance on

11   Maes for the proposition that the Coast Guard statute would trump the National Park

12   Service regulation is misplaced and does not require the Court to dismiss counts one and

13   two under these circumstances.

14          The Defendant’s framing of the issue in this case as whether or not the Coast Guard

15   criminal statute trumps a National Park Service regulation is incorrect. Rather, the question

16   is whether the criminal regulations under which Hansen is charged are a proper use of the

17   National Park Service’s regulatory authority to govern the waters within Park Service

18   jurisdiction. There is no question that the National Park Service has been given broad

19   authority to regulate the activities on all navigable waters within the park’s boundaries. The

20   two regulations under which Hansen has been charged are clearly an exercise of that

21   delegated authority. That authority is not trumped by similar Coast Guard statutes that are

22   complimentary to the National Park Service regulation. Therefore, the Court finds that the

23   Coast Guard statutes do not trump the National Park Service regulations. For these reasons,

24   the motion to dismiss on this basis must be denied.

25          B. The National Park Service Regulation Imposing Criminal Liability for
               Ordinary Negligence Does Not Violate Due Process of Law
26

27          It is well established that a public welfare statute may subject a person to criminal

28   liability for his or her ordinary negligence without violating due process. United States v.


                                                 Page 6 of 8
        Case 2:19-mj-00969-DJA Document 13 Filed 04/30/20 Page 7 of 8




 1   Hanousek, 176 F.3d 1116, 1121 (9th Cir. 1999). Public welfare offenses are offenses that

 2   “involve statutes that regulate potentially harmful or injurious items.” Staples v. United

 3   States, 511 U.S. 600, 607 (1994). As the Supreme Court stated in Staples, “We have

 4   reasoned that as long as a defendant knows that he is dealing with a dangerous device of a

 5   character that places him ‘in a responsible relation to a public danger,’ he should be alerted

 6   to the probability of strict regulation.” (Id, internal citation omitted). The Defendant argues

 7   that a recreational boat is not the type of harmful or injurious item that would normally be

 8   the subject of a public welfare offense. (ECF No. 8 at p. 8). The Defendant further argues

 9   “[t]here is nothing inherently dangerous about operating a recreational boat.” (Id at p. 9).

10   However, nothing could be further from the truth, especially not when considering the

11   circumstances of this case.

12          A recreational boat, especially a pontoon boat such as the one in question here, is

13   exactly the type of dangerous instrument for which the negligence standard applies. This is

14   exactly why there are rules and regulations promulgated to ensure the safety of those

15   operating the vessel as well as those occupying the vessel. That is also the reason that there

16   is a regulation requiring boaters to complete mandatory boating education requirements,

17   something that Hansen’s failure to do resulted in count three. Thus, the nature and character

18   of the item regulated (boating) is clearly such that its regulation is a public welfare statute

19   for the protection of those using the water within the National Recreation Area.

20          Criminalizing negligent boating and failure to keep a proper lookout are both valid

21   exercises of the Park Service’s broad ability to regulate conduct for the protection of the

22   public. See United States v. Bohn, 622 F.3d 1129, 1135 (9th Cir. 2010) (upholding two Park

23   Service regulations, for failing to wear a helmet and obey a lawful order, as constitutional

24   because they directly related to protection of the public). These regulations do not violate

25   the Defendant’s due process rights by providing criminal penalties based on a criminal

26   negligence standard. Significantly, Defendant did not cite any cite law supporting his

27   position for these specific regulations, nor is the Court aware of any such case law finding

28   the lower negligence standard unconstitutional. Indeed, the Court is not aware of any such


                                                  Page 7 of 8
        Case 2:19-mj-00969-DJA Document 13 Filed 04/30/20 Page 8 of 8




 1   due process challenge regarding the mens rea requirement as to these regulations being

 2   brought previously. Accordingly, because these regulations are clearly for the purpose of

 3   the public’s welfare, the Court finds the lower negligence standard is not unconstitutional.

 4   For these reasons, Hansen’s motion to dismiss on this basis is denied.

 5          IT IS THEREFORE ORDERED that Defendant Hansen’s Motion to Dismiss (ECF
 6   No. 8) is DENIED.
 7          DATED: April 30, 2020
 8

 9

10                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 Page 8 of 8
